          IN THE UNITED STATES DISTRICT COURT
             EASTERN DISTRICT OF ARKANSAS
                   PINE BLUFF DIVISION

RICHARD COX
ADC #115950                                              PLAINTIFF

v.                   No. 5:19-cv-54-DPM-PSH

WENDY KELLEY, Director, ADC                            DEFENDANT

                              ORDER
     The Court adopts Magistrate Judge Harris' s unopposed partial
recommendation, NQ 30.      FED.   R. CIV. P. 72(b) (1983 addition to
advisory committee notes).      Cox's motion for partial summary
judgment, NQ 26, is denied without prejudice as premature.
     So Ordered.


                                D.P. Marshaffir.
                                United States District Judge
